IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
JAMES M. H. JR.,
Claimant,
No. 18 C 3491
v.

Magistrate Judge Jeffrey T. Gilbert
NANCY A. BERRYHILL, Acting

Commissioner of Social Security,

 

Respondent.
MEMORANDUM OPINION AND ORDER

Claimant James M. H. Jr. (“Claimant”) Seeks review of the tinal decision of Respondent
Nancy A. Berryhill, Acting Commissioner of Social Security (“the Commissioner”), denying
Claimant's application for disability insurance under Title II of the Social Security Act and
supplemental security income under Title XVI of the Social Security Act. Pursuant to 28 U.S.C. §
636(c) and Local Rule 73.1, the parties have consented to the jurisdiction of a United Statcs
Magistrate Judge for all proceedings, including entry of final judgment [ECF No. 8.]

Pursuant to Federal Rule of Civil Procedure 56, both Claimant and Respondent moved for
Summary judgment.1 [ECF Nos. 14, 22.] For the reasons stated below, Claimant's Motion for
Summary Judgment is granted and Respondent's Motion for Summar_v Judgment is denied. The
decision of the Commissioner is reversed, and the case is remanded for further proceedings

consistent with this Memorandum Opinion and Order.

 

’ The Couzt construes Claimant’s memorandum seeking reversal of the Commissioner’s decision and
remand for additional proceedings as a motion for summaryjudgment.

I. PROCEDURAL HISTORY

Claimant filed an application for disability insurance benefits and supplemental security
income on January 14, 201 5, alleging a disability onset date ofJanuary l, 2014. (R. 15.) After an
initial denial on July 2, 2015, and a denial on reconsideration on January ll, 2016, Claimant filed
a request for an administrative hearing. (R. 15, 77, 91 .) Claimant, represented by counsel, appeared
and testified before Administrative Law Judge Edward P. Studzinksi (“the ALJ”) on July l4, 2017.
R. 31-65. A Vocational Expert also testified. (R. 58-65.)

On December 19, 2017, the ALJ issued a Written decision denying Claimant’s application
f`or benefits based on a finding that, from his alleged onset date through the date of his hearing, he
was not disabled under the Social Security Act. (R. 15~22.) The opinion followed the five-step
sequential evaluation process required by Social Security Regulations. 20 C.F.R. § 404.1520. As
an initial matter, the ALJ noted Claimant met the insured status requirements of the Social Security
Act through June 30, 2019. (R. 17.) At step one, the ALJ found Claimant had not engaged in
substantial gainful activity since January l, 2014. (]a’.) At step two, the ALJ found Clairnant had
the severe impairments of osteoarthritis and degenerative disc disease. (Id.) At step three, the ALJ
found that Claimant did not have an impairment or combination of impairments that met or
medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,
Appendix l (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526). (R. 17-18.) The ALJ then assessed
Claimant's residual functional capacity (“RFC”) and concluded Clairnant was capable of
performing light work as defined in 20 C.F.R. 404.1567(b) With the following limitations:

The claimant can lift and/or carry up to twenty pounds occasionally and ten pounds

f`requently, and has no limitations in the total amount of time he is able to sit, stand or walk

throughout an eight~hour workday. The claimant needs to alternate his position between
sitting, standing, and walking f`or no more than one or two minutes out of every half hour.

While doing so, he would not need to be off task. He could operate foot controls frequently
The claimant can occasionally climb ramps and stairs, and he can occasionally stoop, knee,

balance, crouch and crawl, but he can never climb ladders, ropes or scaffolds. He is unable

to tolerate excessive vibration, such as driving on unpaved roads. The claimant is limited

to working in non-hazardous environments, i.e., no driving at work, operating moving
machinery, working at unprotected heights or around exposed flames and unguarded large
bodies of water, and he should avoid concentrated exposure to unguarded hazardous

machinery. (R. 18.)

Based on this RFC determination and the testimony of the VE, the ALJ determined at step
four that Claimant could perform past relevant work as a service support clerk, as previously
performed by Claimant and in the national economy (R. 21-22.) Because of this determination,
the ALJ found Claimant Was not disabled under the Social Security Act. (R. 22.) The Appeals
Council denied Claimant’s request for review on March 15, 2018 (R. 1_3), making the ALJ’s
decision the final decision of the Commissioner and, therefore, reviewable by this Court under 42
U.S.C. § 405(g). See Haynes v. Baumhar!, 416 F.Bd 621, 626 (7th Cir. 2005).

II. STANDARD OF REVIEW

A decision by an ALJ becomes the Commissioner’s final decision if the Appeals Council
denies a request for review. Sims v. Apfel, 530 U.S. 103, 106*07 (2000). Judicial review is limited
to determining whether the ALJ ’s decision is supported by substantial evidence in the record and
whether the ALJ applied the correct legal standards in reaching his or her decision. See Nelms v.
Astrue, 553 F.3d 1093, 1097 (7th Cir. 2009). The reviewing court may enter a judgment “affirming,
modifying, or reversing the decision of the Commissioner of Social Security, with or Without
remanding the cause for a rehearing.” 42 U.S.C. § 405(g).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Rfchardson v. Perales, 402 U.S. 389, 401 (1971) (internal
quotations omitted). A “rnere scintilla” of evidence is not enough. Scotf v. Barnhart, 297 F.3d

589, 593 (7th Cir. 2002). Even where there is adequate evidence in the record to support the

decision, the findings will not be upheld if the ALJ does not “build an accurate and logical bridge

from the evidence to the conclusion.” Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008) (internal
quotations omitted). In other words, if the Commissioner’s decision lacks evidentiary support or
adequate discussion of the issues, it cannot stand. See Villano v. Astrue, 556 F.3d 558, 562 {7th
Cir. 2009). Though the standard of review is deferential, a reviewing court must “conduct a critical
review of the evidence” before affirming the Commissioner’s decision. Ez'chstadt v. Astrue, 534
F.3d 663, 665 (7th Cir. 2008) (internal quotations omitted). The reviewing court may not, however,
“displace the ALJ’s judgment by reconsidering facts or evidence, or by making independent
credibility determinations.” Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).
lI[. ANALYSIS

On appeal, Claimant contends that the ALJ made three errors. First, Claimant argues the
ALJ improperly discounted the opinions of Claimant’s treating physicians Second, Claimant
argues the ALJ improperly assessed Claimant’s subjective symptoms statement Third, Claimant
argues the ALJ failed to adequately explain how he arrived at his RFC determination
A. The Trcating Physicians’ Opinions

Claimant contends that the ALJ improperly discounted the opinions of his treating
physicians An ALJ must give controlling weight to a treating physician's opinion if it is both
“well~supported” and “not inconsistent with the other substantial evidence” in the case record. 20
C.F.R. § 404.1527(0)(2); see Scolt v. Aslrue, 647 F.3d 734, 739 (7th Cir. 2011). Because a treating
physician has “greater familiarity with the claimant's condition and circumstances,” an ALJ may
only discount a treating physician's opinion based on good reasons “supported by substantial
evidence in the records.” See Campbe[l v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010)', Gudgel v.

Barnharf, 345 F.3d 467, 470 (7th Cir. 2003).

Even if an ALJ gives good reasons for not giving controlling weight to a treating
physician's opinion, the ALJ must decide what weight to give that opinion. Campbell, 627 F.3d at
308 (citing 20 C.F.R. § 404.1527(d)(2)). The applicable regulations guide that decision by
identifying a number of factors that an ALJ should consider: “the length, nature, and extent of` the
treatment relationship; frequency of examination; the physician's specialty; the types of tests
performed; and the consistency and support for the physician's opinion.” Id.; see also 20 C.F.R.
§§ 404.1527(d)(2), 404.927(d)(2)', see also Bauer v. Astrue, 532 F.3d 606, 608 (7th
Cir.2008) (stating that when the treating physician's opinion is not given controlling weight “the
checklist comes into play”)', Eakz'n v. Astrue, 432 Fed.Appx. 607, 612 (7th Cir. 2011) (“An ALJ
who declines to give controlling weight to the opinion of a treating physician must offer good
reasons that are sufficiently specific in explaining what weight, if any, she assigned it.”) (internal
quotes omitted).

1. Dr. Spencer

Dr. David Spencer, an orthopedic specialist and one of Claimant’s treating physicians, has
treated him on numerous occasions since May 2009, when Dr. Spencer performed surgery on him.
(R. 814.) On January 8, 2014, Dr. Spencer found Claimant had increasing back pain and chronic
foot pain and, after performing an MRI, degeneration of the spine - specifically Ll-L2. (R. 600.)
Based on these findings, Dr. Spencer decided to take Claimant off of work and recommended
lumbar fusion surgery (R. 600.) On June 17, 2014, Dr. Spencer performed lumbar fusion surgery
on Claimant. (R. 543.) Dr. Spencer examined Claimant on June 28, 2014, and noted that Claimant
was doing great and that his x-rays looked great. (R. 599.) However, during an August 23, 2014

exam, Dr. Spencer noted that Claimant was “still in significant pain” despite his back healing. (Id.)

Also, in November 2014, Dr. Spencer examined Claimant and noted that he was “not really a lot
better.” (Id.)

On November 16, 2015 , Dr. Spencer completed a chronic pain residual functional capacity
questionnaire regarding Claimant’s conditions (R. 814-16.) Dr. Spencer found Claimant suffered
from chronic pain. (R. 814.) Based on Claimant’s impairments, Dr. Spencer found he could only
Sit, stand or walk respectively for less than two hours in an eight-hour Working day. (R. 815.) Dr.
Spencer also found Claimant could only sit for twenty minutes at a time before needing to get up
and stand for ten minutes at a time before needing to sit down. (Id.) Dr. Spencer also found he
could never stoop or crouch, and would need unscheduled breaks during an eight-hour working
shift. (R. 815~16.)

The ALJ assigned “no weight” to Dr. Spencer’s opinions, but failed to explain in any detail
why he did so, an error necessitating remand. (R. 20-21.) The ALJ discounted Dr. Spencer’s
January 2014 recommendation because there was no indication the opinion was more than a
temporary restriction, it did not meet durational requirements, and it was unclear whether the
opinion referred to all work or just past work. (R. 20, 600.) These reasons are insufficient, however,
because the ALJ failed to support his analysis With any evidence, substantial or otherwise, in the
record. See Campbell, 627 F.3d at 306 (an ALJ may only discount a treating physician's opinion
based on good reasons “supported by substantial evidence in the records”). The Court cannot
accept an unsupported assertion concerning the weight given to a physician's
opinion. See Beardsley v. Colvz`n, 758 F.3d 834, 839 (7th Cir. 2014) (noting it was problematic the
ALJ did not provide an explanation for preferring one physician's opinion over another).

Similarly, the ALJ did not offer sufficient reasons for assigning “no weight” to the

November 2015 chronic pain residual functional capacity questionnaire completed by Dr. Spencer.

(R. 21.) The ALJ stated that there is little support in the record for many of the limitations in the
questionnaire (Id.) Yet, the record does, in fact, show functional limitations related to Claimant’s
back and heel pain. For example, Kelley Hoyt, a physical therapist, noted in an April 2014
examination that Claimant had functional limitations including remaining seated, remaining
standing, squatting, and kneeling. (R. 740.) Ms. l-[oyt also noted that aggravating factors to
Claimant’s pain included sitting, standing, walking, going up and down stairs, going from sitting
to standing, and bending (Id.) The ALJ did not mention or discuss the April 2014 examination in
his analysis. Also, Claimant was examined by a state agency consulting physician on May 26,
2015. (R. 770.) The consulting physician noted he cannot sit or lift much, and the range of motion
ofthe lumbar spine was 50 degrees flexion. (R. 771-72.)

The ALJ also stated that the record showed “very little treatment for pain” after Claimant’s
June 2014 lumbar surgery. (R. 21 .) Yet, in the August 2014 exam, Dr. Spencer noted that Claimant
was “still in significant pain” despite his back healing. (R. 599.) Also, in November 2014, Dr.
Spencer examined Claimant and noted that he was “not really a lot better.” (Id.) The ALJ failed to
discuss either the August or November 2014 exams indicating the Claimant was in pain and not
significantly improving after the June 2014 lumbar surgery. Also, the ALJ mentioned Claimant
had tenderness in his soles and lumbar spine during the May 2015 consultative examination, but
failed to mention Claimant was taking pain medication, specifically Hydrocodone, at the time of
the examination (R. 771 .)

Instead, the ALJ identified evidence in the record that, on the surface, seemingly does not
support the opinion of Dr. Spencer in the November 2015 questionnaire (R. 21.) The ALJ
identified a March 2015 physical examination which showed no musculoskeletal edema or

tenderness and a “normal” back. (R. 21, 707.) However, this physical examination, conducted by

an emergency department physician, occurred because Claimant was experiencing breathing
difficulties, specifically dyspnea. (R. 705.) The physician noted that reason for the visit was “SOB”
- shortness of breath. (Ia'.) The notes from the examination indicate that Claimant was wheezing,
coughing, and had difficulty catching his breath. (Id.) The notes do not indicate that Claimant
visited the emergency department for back or heel related pain. (ld.) Additionally, the ALJ
identified three other physical examinations, in December 2015, February 2016, and August 2016,
which showed “essentially normal musculoskeletal and neurological findings.” (R. 21.) However,
these physical examinations, like the March 2015 examination, were all related to Claimant’s
breathing difficulties, specifically asthma, allergic rhinitis, and shortness of breath. (R. 833-43.)
The three examinations Were all conducted at the Suburban Lung Associates. (Id.)

The physicians who examined Claimant in March 2015, December 2015, February 2016,
and August 2016 examined him for the purpose of addressing his breathing difficulties (R. 705,
833»43.) None of the reasons for the different examinations related to Claimant’s back or heel
pain. (R. 705 , 833-43.) In contrast, Dr. Spencer is an orthopedic specialist who performed multiple
surgeries on Claimant. (R. 797, 543 .) Dr. Spencer has treated Claimant since 2009 for issues related
to his back and heel pain, and is aware of how his pain has impacted his ability to work. (R. 797,
599.)

Thus, the perceived conflict identified by the ALJ between the March 2015, December
2015, February 2016, and August 2016 physical examinations and Dr. Spencer’s opinion in the
November 2015 questionnaire is illusory. See Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009)
(fmding the perceived conflict between the medical opinions of a neurologist and an orthopedic
specialist was illusory because the physicians examined the claimant for entirely different aspects

of the claimant’s injury). Simply because the emergency department physician and the respiratory

specialists did not note back or heel ailments during examinations focused on Claimant’s breathing
difficulties does not undercut the opinion of Dr. Spencer, Who specializes in examining patients
for such ailments and has treated Claimant for many years for back and heel ailments See Id.; (R.
797.) The ALJ’s citation of the emergency department physician’s and the respiratory specialists’
exams as comparative record evidence supposedly contradicting Dr. Spencer’s opinion is not
substantial evidence that undercuts Dr. Spencer’s opinion.

Further, the ALJ did not address the factors listed in 20 C.F.R. § 404.1527 in determining
what weight to give Dr. Spencer’s opinion. SSR 96-2p. SSR 96-2p states that treating source
medical opinions “are still entitled to deference and must be weighed using all of the factors
provided in 20 C.F.R. § 404.1527.” SSR 96-2p; see 20 C.F.R. § 404.1527(0); Moss, 555 F.3d at
561. Here, the ALJ did not assign Dr. Spencer’s opinion any weight and did not address many of
the enumerated factors in 20 C.F.R. § 404.1527. Specifically, the ALJ did not discuss the nature
and extent of the treatment relationship, the frequency of examinations, or whether Dr. Spencer
had a relevant specialty Multiple factors favor crediting Dr. Spencer’s opinion - his extensive
treatment history of Claimant, performing multiples surgeries on Claimant, his orthopedic
specialty - and proper consideration of these factors may have caused the ALJ to accord greater
weight to Dr. Spencer’s opinion. (R. 797, 543); Campbell, 627 F.3d at 308 (finding several factors
supported affording the treating physician’s opinion great weight: the physician had treated the
claimant for fifteen months on a monthly basis, the physician was a psychiatrist, and the
physician’s findings remained relatively consistent throughout the course of treatment). At a
minimum, the ALJ should have addressed these factors in some way and articulated how they
impacted his opinion. Accordingly, remand is necessary for the ALJ to properly analyze and

explain the weight to be afforded to the opinion of Dr. Spencer.

2. Dr. Goodman

Dr. Michael Goodman, an internist and one of Claimant’s treating physicians, has acted as
his primary care provider and treated him since February 2005. (R. 833, 795.) On November 9,
2015, Dr. Goodman completed a chronic pain residual functional capacity questionnaire regarding
Claimant’s conditions (R. 795-96.) Dr. Goodman found Claimant suffered from chronic lower
back pain and bilateral heel pain. (R. 795.) Dr. Goodman also noted Claimant was experiencing
impaired sleep, anxiety, and depression, and had a reduced range of motion in his back. (Id.) Based
on Claimant’s impairments, Dr. Goodman found his experience of pain and other symptoms Was
severe enough to frequently interfere with the attention and concertation needed to perform simple
work tasks. (Id.)

The ALJ assigned “little weight” to Dr. Goodman’s November 2015 opinion, but failed to
explain in any detail why he did so. (R. 20-21.) The ALJ discounted Dr. Goodman’s November
2015 opinion because the record contained “little support” for the opinion. (R. 20). The ALJ failed
to support his decision to assign little weight to Dr. Goodman’s opinion with any evidence,
substantial or otherwise, in the record. See Campbell, 627 F.3d at 306. lnstead, the ALJ stated that
the record did not show Claimant had “ongoing difficulties with concentration, attention, or
memory.” (R. 20.) Whether the record shows Claimant had ongoing difficulties specifically with
memory is immaterial, because Dr. Goodman did not address Claimant’s memory, or its impact
on his ability to perform simple work tasks, in the November 2015 opinion. (R. 795.) Also, Dr.
Goodman’s opinion only addressed whether Claimant’s experience of pain and other symptoms
was severe enough to interfere with the attention and concentration needed to of simple work tasks,

not Claimant’s attention and concentration in general (Id.)

10

Additionally, as stated above, the record contains abundant evidence of medical
examinations regarding Claimant’s back pain, such as the August and November 2014 exams,
which the ALJ did not mention or discuss (R. 599.) Likewise, the ALJ did not mention or discuss
Claimant taking pain medication, specifically Hydrocodone, throughout 2015. (R. 771, 840.)
Instead, the ALJ mentioned that Dr. Goodman treated Claimant for breathing difficulties as
opposed to mental health related concems, around November 2015. (R. 21.) However, this
characterization is not completely accurate. Contrary to the ALJ ’s characterization, Dr. Goodman
was prescribing Claimant Zoloft, an anti-depressant, in July 2015. (R. 775.) Similarly,
examinations of Claimant on May 26, 2015 and December 9, 2015 both list Sertraline, an anti-
depressant, as a prescribed medication (R. 771, 840.) Dr. Goodman’s November 2015 opinion
notes Claimant was experiencing anxiety and depression (R. 795 .) Also, Dr. Spencer’s November
2015 opinion, discussed above, notes that Claimant was experiencing depression (R. 814.) This
evidence indicates Dr. Goodman, Claimant’s primary care physician, was, in fact, treating
Claimant for mental health related concerns close in time to the November 2015 opinion. More
importantly, the ALJ’s failure to discuss this evidence indicates he did not thoroughly examine the
record when deciding to give Dr. Goodman’s November 2015 opinion little weight This further
undercuts the ALJ’s assessment of Dr. Goodman’s opinion.

Further, the ALJ did not address the factors listed in 20 C.F.R. § 404.1527 in determining
what weight to give Dr. Goodman’s opinion. SSR 96-2p. The ALJ did not discuss the nature and
extent of the treatment reiationship, the frequency of examinations, or the consistency of Dr.
Goodman’s opinions At a minimum, as discussed above, the ALJ should have addressed these

factors in some way and articulate how they impacted his opinion.

ll

Finally, the ALJ assigned “great weight” to the non-examining state agency consulting
physicians’ opinions (R. 20.) The ALJ assigned these opinions great weight because the
consulting physicians “carefully considered” Claimant’s history of back and heel pain. (Id.)
Although an ALJ may give weight to a consulting physician’s opinion, here, the ALJ did not
explain why the consulting physicians’ reviews of Claimant’s medical records entitled their
opinions to substantially more weight than Dr. Spencer’s or Dr. Goodman’s opinions, which were
based on their extensive treatment histories of Claimant since 2009 and 2005 respectively
See Beardsi'ey, 758 F.3d at 839 (noting it was problematic the ALJ did not provide an explanation
for preferring one physician's opinion over another); see also Campbell, 627 F.3d at 309
(remanding in part because the AL.l did not adequately explain why the consulting physicians were
entitled to greater weight than those of the treating physician).

The ALJ thus erred by discounting Dr. Spencer’s and Dr. Goodman’s opinions without
providing a meaningful explanation as to why he did so supported by substantial record
evidence. Remand, therefore, is required for further explanation of the weight to be given to each
physician's opinion. That is not to say the ALJ must give controlling weight to Dr. Spencer’s or
Dr. Goodman’s opinions on remand But, without an explanation for discounting and rejecting the
treating physicians’ opinions, the ALJ has not offered sufficient reasons for the minimal and, as it
pertains to Dr. Spencer’s November 2015 opinion - nonexistent weight given to those opinions
B. Claimant’s Subjective Symptoms Statement

Claimant also argues that the ALJ erred by improperly dismissing his subjective symptoms
statement When evaluating a claimant's subjective symptoms, “an ALJ must consider several
factors, including the claimant's daily activities, her level of pain or symptoms, aggravating factors,

medication, treatment, and limitations, andjustify the finding with specific reasons.” Villnno, 556

12

F.3d at 562 (citations omitted); see also 20 C.F.R. § 404.1529(c); SSR 16-3p. An ALJ also may
not discredit a claimants testimony about his symptoms “solely because there is no objective
medical evidence supporting it.” Villano, 556 F.3d at 562 (citing 20 C.F.R. § 404.1529(0)(2)
); see Johnson v. Bornhorf, 449 F.3d 804, 806 (7th Cir. 2006) (“The administrative law judge
cannot disbelieve [the ciaimant‘s] testimony solely because it seems in excess of the ‘objective’
medical testimony.”). Even if a claimant‘s symptoms are not supported directly by the medical
evidence, the ALJ may not ignore circumstantial evidence, medical or lay, which does support
claimant's credibility Lopez ex rel. Lopez v. Bornharz, 336 F.3d 535, 539-40 (7th Cir. 2003). SSR
16-3p, like former SSR 96-7p, requires the ALJ to consider “the entire case record, including the
objective medical evidence; an individual‘s statements about the intensity, persistence, and limiting
effects of symptoms; statements and other information provided by medical sources and other
persons; and any other relevant evidence in the individual‘s case record.” SSR 16-3p, at 4.

The Court will uphold an ALJ‘s subjective symptom evaluation if the ALJ gives specific
reasons for that finding, supported by substantial evidence. Moss, 555 F.3d at 561. The ALJ's
decision “must contain specific reasons for a credibility finding; the ALJ may not simply recite
the factors that are described in the regulations.” Sreele v. Bornharc‘, 290 F.3d 936, 942 (7th Cir.
2002) (citation omitted). “Without an adequate explanation, neither the applicant nor subsequent
reviewers will have a fair sense of how the applicant's testimony is weighed.” Id.

In this case, the ALJ‘s assessment of Claimant’s allegations regarding his impairments got
off to a bad start The ALJ stated that “the claimants statements concerning the intensity,
persistence and limits effects of these symptoms are not entirely consistent with the medical
evidence and other evidence in the record....” (R. 20.) The Seventh Circuit routinely has

condemned this language as “meaningless boilerplate” and “backwards analysis.” Stork v. Colvin,

13

813 F.3d 684, 688 (7th Cir. 2016); see also Bjornson v. Astrue, 671 F.3d 640, 645 (7th Cir. 2012)
(“The present ‘template,’ is even worse....”); Mar£inez v. Astrue, 630 F.3d 693, 696 (7th Cir.
2011) (“There is no explanation of which of [claimant's] statements are not entirely credible or
how credible or noncredible any of them are.”)', Porker v. Astrue, 597 F.3d 920, 922 (7th Cir.
2010) (“It is not only boilerplate; it is meaningless boilerplate.”). However, an ALJ's use of
boilerplate language is not outcome-determinative if the ALJ engages in substantive analysis of
the record evidence. See Pepper v. Colvl`n, 712 F.3d 351, 367-68 (7th Cir. 2013). Nevertheless, in
this case, the ALJ did not perform a substantive analysis of the record and failed to give specific
reasons for discounting Claimant’s subjective symptoms statement

While the ALJ mentioned Claimant’s surgeries and physical therapy, the ALJ did not
explain why Claimant’s extensive treatment history did not support his subjective assessment of
his pain. Similarly, the ALJ mentioned that Claimant had undergone treatment with pain
management specialists but the ALJ did not discuss the dosage or effectiveness of Claimant’s
prescribed pain medication Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir. 2001) (finding that if
an allegation of pain is not supported by the objective medical record evidence an ALJ must
consider the dosage and effectiveness of any pain medications taken by the claimant). The record
shows Claimant used a variety of pain medications extensively since his alleged onset date of
January 1, 2014. (R. 671, 797, 833.) For example, Dr. Spencer noted, on May 20, 2017, that
Claimant was habituated to Norco 10/325 (Hydrocodone), which Dr. Spencer prescribed to
Claimant. (R. 797.) Yet, none of Claimant’s pain medications were discussed in detail by the ALJ,
and the ALJ gave Dr. Spencer’s May 20, 2017 note no weight (R. 21 .)

Also, Claimant testified at the administrative hearing that he had taken pain medications n

the day of the hearing, July 14, 2017. (R. 50.) The ALJ noted the Claimant’s testimony, but stated

14

in his opinion that Claimant “was very well spoken and his memory seemed clear.” (R. 20.) The
ALJ also stated in his opinion that Claimant “did not appear to be in obvious pain at the hearing.”
(Id.) The Court notes that while an ALJ has a duty to assess the credibility of a claimant’s pain
assertion, that does not extend to making independent medical findings See Rohan v. Chater, 98
F.3d 966, 970 (7th Cir. 1996) (“ALJS must not succumb to the temptation to play doctor and make
their own independent medical findings”).

Additionally, the ALJ did not assess how Claimant’s experience of pain limited his daily
activities Although the ALJ noted that Claimant testified to “very limited daily activities,” the
ALJ did not describe, in detail, how Claimant was limited in his daily activities by his back or heel
pain. See Moss, 555 F.3d at 562 (finding the ALJ erred by ignoring the claimant’s limitations in
performing household activities such as washing dishes and grocery shopping). Claimant testified
that he cannot get through a meal without going to lay down in bed and spends about twenty hours
a day in bed due to his back and heel pain. (R. 51-52.) He also testified that he uses a shopping
cart to brace himself when he goes to the grocery store, and needs to lean on something or stop
walking after 15 minutes (R. 51.) Also, in a Social Security Administration Function Report from
April 1, 2015, Claimant stated that he needed multiple rest breaks and physical help to complete
household chores (R. 229.) The ALJ erred by not discussing any of the above limitations of
Claimant’s daily activities when assessing Claimant’s subjective symptoms statement See Moss,
555 F.3d at 562.

Further, the ALJ did not discuss Claimant’s work history and how he worked despite
undergoing extensive treatment and experiencing back and heel pain. Although an ALJ is not
required to consider a claimant's work history, “a ‘claimant with a good work record is entitled to

substantial credibility when claiming an inability to work because of a disability.”’ Stark, 813 F.3d

15

at 689 (quoting Hill v. Colvz`n, 807 F.3d 862, 868 (7th Cir.2015) (quoting Rivera v. Schweiker, 717
F.2d 719, 725 (2d Cir.l983))). in this case, Claimant worked from June 2004, when he was
diagnosed With foot ailments (bilateral foot pain, bilateral plantar fasciitis, heel spur syndrome,
metatarsalgia), and from December 2004, when he was diagnosed with back ailments
(degenerative disc disease and lower back pain), until January, 2014. (180-82, 300, 380.) During
this nearly ten-year period, Claimant worked continuously despite undergoing extensive treatment
for both his foot and back ailments including two separate spinal fusion surgeries in 2005 and
2009, left and right heel surgery in 2009, left and right foot surgery in 201 1 , a spinal cord stimulator
in 2013, as well as physical therapy (R. 180-82, 330, 349, 355, 646.) Thus, the ALJ erred by
failing to discuss Claimant’s work record including that he continued to work for years while
experiencing significant pain and undergoing numerous foot and back surgeries and other
treatment See Stork, 813 F.3d at 689 (finding the ALJ should have acknowledged the claimant’s
efforts to continue working while experiencing significant pain and undergoing numerous
surgeries and other treatments to relieve it).

For these reasons, the Court finds the ALJ did not give specific reasons for his subjective
symptom evaluation
C. The RFC Determination

Because the Court is remanding on the errors identified above, it need not explore in detail
Claimant’s arguments regarding the ALJ’s RFC determination since that analysis would not
change the result in this case. Neither the Commissioner nor Claimant should draw any
conclusions, however, from the Court's decision not to address the ALJ’s RFC determination On
remand, the Court encourages the ALJ to reevaluate his RFC determination in light of the Court’s

findings that he erred by discounting Claimant’s treating physicians’ opinions and subjective

16

symptoms statement to the extent those findings impact the RFC determination See SSR 96-8p,
at 7 (“RFC assessment must include a narrative discussion describing how the evidence supports
each conclusion, citing specific medical facts”).
IV. CONCLUSION
For the reasons discussed in the Court’s Memorandum Opinion and Order, Claimant’s
Motion for Summary Judgment [ECF No. 14] is granted in part, and the Commissioner’s Motion
for Summary Judgment [ECF No. 22] is denied. The decision of the Commissioner is reversed,

and the case is remanded for further proceedings consistent with this Memorandum Opinion and

Order.
It is so ordered. i%|"/l;

ey '1` Ciilbei't “
nit ted States Magistrate Judge\§
Dated: April 24, 2019

17

